Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/27/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/272/2022, with respect to the previous objections to claims 1, 28-30 have been fully considered and are persuasive.  Applicant has amended claims 1 & 30, and canceled claims 28-29 to obviate the issues.  The previous objections to claims 1, 28-30 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/27/2022, with respect to the previous 112(b) rejections of claims 1 & 23 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 23 have been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 23, 25, 27, & 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second-to-last clause of claim 1 distinctly recites illuminate selectable options on the water level interface of configurations of water levels indicative of a desired water level of the first and second baskets.  Examiner has reviewed Applicant’s elected Species 1a (Figure 4 embodiment), and Applicant’s Figure 4 embodiment appears to disable various options as opposed to illuminating them (see Applicant’s Figure 4, “X” 144.  [0056]-[0059]).  The amendment to claim 1 does not appear to correspond with this Figure 4 embodiment (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Applicant must either further clarify for Examiner how this corresponds with the Figure 4 embodiment or amend.  
The last clause of claim 1 recites “or implement no water…”.  Examiner is not clear what the “or implement no water…” is being compared with.  This should be more clearly rephrased.    

Examiner’s Comment
The closest prior art of record is still considered to be modified Hubbard used in the previous final office action dated 12/7/2021.   Examiner refers to the previously indicated allowable subject matter dated 12/7/2021 regarding claim 29 as it would pertain to amended claim 1.  Examiner requires the 112 issues to be addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718